BER CURIAM.
Motion granted, and questions certified as follows: First. Do the provisions of chapter 029, p. 1493, of the Laws of 1904 of the state of New York (a local bill applicable to the city of Troy only), whereby the mayor and corporation counsel of the city of Troy were made members of-the municipal improvements commission of said city, violate the provisions of article 3, § 16, of the Constitution of the state of New York? Second. Do the provisions of chapter 629 of the Laws of 3904 of the state of New York, authorizing the borrowing of moneys, and the issuing, signing, countersigning, and selling of bonds therefor, violate the provisions of article 8, § 10, of the Constitution of the state of New York, in that they allow the city of Troy to become indebted to an amount which, including existing indebtedness, exceeds 10 per centum of the assessed valuation of the real estate of said city subject to taxation, as it appeared by the last assessment rolls of said city on the last' assessment for state and county taxes preceding the passage of said act; the amount of such existing indebtedness being 83,084,310.03, the authorized but unissued bonds lining $181,000 under chapter 576, p. 1331, of the Laws of 1893, as amended by chapter 370, p. 873, of the Laws of 1900, and $50,000 under chapter 315, p. 873, of the Laws of 1902, making a total of authorized but unissued bonds of $231,000, and making a grand total of existing indebtedness and authorized but unissued bonds of $3,315,816.03, and said assessed valuation of real estate being $50,989,946? Third. Does chapter 629 of the Laws of 1904 of the state of New York, in any of its provisions, violate the provisions of article 3, § 17, of the Constitution of the state of New York, by referring to and making applicable parts of existing laws without inserting them in said act? Fourth. Does chapter 629 of the Laws of 3904 of the state of New York violate the provisions of article 8, § 10, of the Constitution of the state of New York, in that it permits the issue of bonds for providing a water supply having a term in excess of 20 years? Fifth. Does chapter 629 of the Laws of 1904 of the state of New York violate the provisions of article 8, § 10, of the Constitution of the state of New York, in that it makes no provision for a sinking fund to meet the bonds that it assumes to authorize?